DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrikant (US 8,276,297) in view of Chen et al (US 2016/0251796), Har et al (US 6,438,876), and Kelly (US 5,299,372). 
Fabrikant shows the heating apparatus claimed including a first heating plate (16) having a plate shape with a first steam hole (17) in a lower surface thereof, a second heating plate (16) having a plate shape with a second steam hole (17) in an upper surface thereof, a connecting portion (18) configured to connect the first heating plate and the second heating plate such that the first heating plate is rotatable with respect to 
Chen shows a heating apparatus that produces heating and steam wherein a temperature controller (11) is provided to control a heating temperature of a heating soleplate and a steam controller (12) is provided to control an amount of steam produced, and Chen further shows a selector that controls both the heating and steaming. Also, see para [0019],  [0050], [0055] and [0058].
Har also shows it is known to provide a heating apparatus with a control switch that includes a temperature controller (5) that controls a heating temperature of a heating plate/soleplate and a steam controller (26) that controls an amount of steam, and Har further discloses that the controller can be a switch selector or a button (column 3, lines 36-38),
Kelly shows an upper plate with a protrusion (9) that is engaged with a groove portion shown on a lower plate wherein the protrusion has a shape that corresponds to the groove portion wherein a sample placed in the groove would be held securely therein. 
In view of Chen, Har, and Kelly it would have been obvious to one of ordinary skill in the art to adapt the control switch of Fabrikant with a temperature controller and 
With respect to the recitation regarding the sample, it is also noted that the recited sample is an article or a material that is worked upon by the apparatus wherein the recitations regarding the article or material including its size dose not impart patentability to the apparatus clam. MPEP 2115. Also, the recitation of the sample being heated simultaneously by the first and second heating plates is related as being a manner of operating the device that does not differentiate the apparatus claim from the prior art. MPEP2114.
With respect to claims 3 and 4, Kelly further shows it is known to provide a locking device (34) that locks an upper plate and a lower plate wherein the upper plate is not rotatable when locked with respect to the lower plate.  
With respect to claim 8, While Fabrikant does not explicitly show the holes having different sizes, it would have been obvious to adapt  the first and second steam holes of Fabrikant have different sizes or any other suitable sizes as a matter of routine experimentations, lacking criticality, that would provide a desired heating and steam . 
Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. 
With regard to Fabrikant, the applicant argues that Fabrikant is related to ironing clothes and not for [detecting] developing a latent impact mark on a sample. It is noted that the recited sample is related as a material/article that is worked upon by the apparatus that does not impart a patentability to the structure of the apparatus claim. MPEP 2115. Thus, the applicant’s arguments regarding the sample are not deemed persuasive since such sample does not distinguish the claimed structure from that of the applied prior art. 
Regarding Chen and Har, the applicant argues that it is not possible to derive the first and second steam button since no first heating plate and second heating plate are taught or suggested by Chen or Har. This argument is not deemed persuasive. It is noted that Fabrikant shows the first and second heating plate that are each provided with a respective control switch (50) wherein modifying the control switch with a steam button as taught by Chen and Har would predictably allow the user to control the production of heating and steam as also contemplated in Fabrikant. 
Regarding Kelly, the applicant argues that Kelly is related to heating cloth and not for [detecting] developing a latent impact mark on a sample. This argument is not deemed persuasive since the argument is related to the sample which does not distinguish the claimed structure from that of the applied art. 
. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SANG Y PAIK/Primary Examiner, Art Unit 3761